Title: Francis Coffyn to the American Commissioners, 23 March 1778
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Gentlemen,
Dunkirk 23d. March 1778.
Referring to the letter I had the honnor of writing to you the 14th. instant whereas the Treaty you have gloriously concluded in the name of the united and Independant States of America with the Court of France, is no more a mistery Since it has been declared by his Christian Majesty’s ambassador to the British Ministry, I hope you’ll indulge the liberty I take in congratulating you on this happy and long wish’d for event, which being intirely due to your wise conduct, in the negociation, will for ever lay both Countrys under the greatest obligation towards the Honorable Commissioners who have operated and concluded this Salutary work which will secure to America an everlasting Independance, and to both States the mutuall advantages they may Expect from the wise principals on which the Treaty is grounded.
Notwithstanding the wretched prospect that Great Britain has now before it, which is plainly manifested by the dayly fall of the Stocks the obstinacy of the Ministry will probably prevail on the bribed majority in the British Senate to make a last and I think a vain Struggle, by a declaration of warr. As this setts me intirely at liberty from the restrictions I was Subjected to by my Commission, I hope you’ll be pleased to consider the real and uninterrested attachment I have Shewn to the American cause from the beginning of the revolution, (tho’ then attended with some danger to myself,) and in consequnce favour me with the continuation of your confidence and your orders in any thing where I can be of service to America or to the Subjets of the united states, and you may firmly rely, that I have no greater ambition now, then openly to exert every nerve that may contribute to the wellfare of the States of which you are the representatives. These are, and will ever be the unvariable Sentiments with which I have the honnor to Subscribe myself, Honored Gentlemen Your most Humble and most devoted Servant
Frans. Coffyn
The Hble. Benjn. Franklin, Silas Dean, & Arthur Lee Esqrs. at Passy.


P.S. All the English vessells now laying in this harbour (the Smugglars Excepted,) have been Stop’d this morning by order of the Court. The Captains of the French vessells fearing a retaliation if they should be met in the channell, dare not proceed to Sea. This perplexes Capn. Chandler, as he wishes to be more usefully employed, he wants to go to Nantes by land, was he even obliged to walk there; if you wanted a pilot for any vessell bound to America, I think he would do. As Capn. Henry Johnson knows this man, he can tell you more about him, and I request you would be pleased to communicate to me your intention relating this man, and the other Americans which may in future arrive here, as the approaching warr will put a Stop to the facility of sending them to Nantes by water. I remain ut supra.

 
Endorsed: Coffin 23d March 1778 Reced. open from Dr Franklin April 6th to answer A.L.
